          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


DeMARCO MANTELL BIRCH,                    )
                                          )
                    Petitioner,           )
                                          )
-vs-                                      )      Case No. CIV-19-0313-F
                                          )
JAMES A. YATES, Warden,                   )
                                          )
                    Respondent.           )

                                     ORDER

       Petitioner DeMarco Mantell Birch, a state prisoner appearing pro se, brings
this action pursuant to 28 U.S.C. § 2254.       Before the court is a Report and
Recommendation of April 16, 2019 (the Report, doc. no. 6), submitted by Magistrate
Judge Suzanne Mitchell following preliminary review of the petition under Rule 4
of the Rules Governing Section 2254 Cases. The Report finds that the United States
District Court for the Western District of Oklahoma lacks jurisdiction over this
action and recommends transfer of this action to the United States District Court for
the Northern District of Oklahoma pursuant to 28 U.S.C. § 1631. The Report advises
petitioner that he may file an objection to the Report. No objection was filed and no
request for an extension of time within which to object was filed.
       After review, and with there being no objection, the court agrees with the
Magistrate Judge that this action should be transferred to the United States District
Court for the Northern District of Oklahoma.         Accordingly, the Report and
Recommendation is ACCEPTED and AFFIRMED. Doc. no. 6. As recommended
in the Report, this action is hereby TRANSFERRED to the United States District
Court for the Northern District of Oklahoma for all further proceedings, including
for disposition of petitioner’s outstanding motions at doc. nos. 2 and 3.
        IT IS SO ORDERED this 21st day of May, 2019.




19-0313p001.docx




                                          2
